Citation Nr: 0811989	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in pertinent 
part, denied entitlement to the above condition.  

In June 2005, the veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.

The veteran's appeal was previously before the Board in 
August 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has now 
been returned to the Board for further appellate action.


FINDING OF FACT

The veteran does not have PTSD due to verified in-service 
stressors.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2005, subsequent to the 
initial adjudication of the claim, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection for PTSD.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the 
September 2005 letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claim on appeal.

The veteran was notified of the first three elements of the 
Dingess notice by the September 2005 letter.  While he has 
not received specific information regarding the disability 
rating and effective date elements of his claim, as the claim 
is being denied no disability rating or effective date will 
be assigned.  Therefore, the veteran is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim but has determined 
that no such examination is required.  In this regard, the 
Board notes that the veteran was provided a psychiatric 
examination at the El Paso VA Medical Center (VAMC) conducted 
by a psychiatrist.  Although the veteran's complete claims 
folders were not reviewed, the examiner elicited a complete 
psychiatric history, and the veteran reported the stressors 
that he believed led to PTSD.  The medical evidence of record 
is therefore sufficient to decide the claim and there is no 
reasonable possibility that such examination would result in 
evidence to substantiate the claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
independent corroborative evidence which substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Furthermore, service department records 
must support, i.e., not contradict, the claimant's testimony 
regarding non-combat stressors.   Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

As a preliminary manner, the Board notes that the medical 
evidence of record establishes that the veteran was diagnosed 
with PTSD by a VA health care provider in August 2004 and has 
undergone several years of treatment for the condition at the 
El Paso VAMC.   

Prior to the veteran's June 2005 hearing, the record is 
somewhat unclear with respect to the veteran's contentions 
with respect to his PTSD stressors, specifically regarding 
his claim that he injured his left hand during a night alert 
in Vietnam.  The veteran has consistently stated that his 
left hand was injured in July, August, or September 1969 
during a night alert, but it has not been clear if the 
veteran was claiming that his injury occurred during combat.  
At his June 2005 videoconference hearing, the veteran 
clarified that his left hand was injured by a flare during a 
night alert of a suspected enemy attack.  He also stated that 
he did not engage in combat at that time.  The veteran's 
other claimed PTSD stressors are anxiety stemming from fear 
of attack and isolation from his assignment in Vietnam.  

The Board finds that the evidence of record establishes that 
the veteran did injure his left hand during active duty 
service in Vietnam.  While service treatment records, 
including an October 1971 examination report, are negative 
for evidence of a left hand injury, a September 2004 letter 
from one of the veteran's fellow servicemen confirms that the 
veteran injured his left hand during a night alert while they 
both served with the 369th Signal Battalion (369th Sig. Bat.) 
in Vietnam.  Accompanying this statement were photographs of 
the veteran in Vietnam with his left hand bandaged.  In 
addition, the veteran submitted a May 2003 letter from his 
mother also stating that he returned from service with a 
laceration on his left hand.  The Board notes that lay 
statements are considered competent to establish the presence 
of medical symptoms.  Espiritu, 2 Vet. App. at 494-95.  

In response to a March 2006 request from the RO, the Joint 
Service Records Research Center (JSRRC) provided a report 
stating that they searched the unit records and morning 
reports of the 369th Sig. Bat.  They were able to confirm 
that the veteran was assigned to the unit and that the 369th 
Sig. Bat. had its main base at Vung Tau.  There was no 
documented evidence of enemy attacks at Vung Tau or VC 
Mountain and there was no evidence that the veteran had been 
ill, injured, or wounded.  

While the evidence of record establishes that the veteran has 
been diagnosed with PTSD and injured his left hand during 
service, the Board finds that the record does not establish 
the second requirement for a grant of service connection of 
PTSD, i.e., a link, established by medical evidence, between 
current symptoms and a verified in-service stressor.

DSM-IV criteria state that a stressor is sufficient when a 
person is exposed to a traumatic event that involved actual 
or threatened death or serious injury and the person's 
response involves intense fear, helplessness, or horror.  
(DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 
(4th ed.) (1994) at 209.  The Court of Appeals for Veterans 
Claims (Court) has indicated that this is a subjective 
standard and is based on the individual's actual response to 
the stressor experienced, rather than on usual experience and 
response.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

The Board notes that the veteran's diagnosis of PTSD was 
rendered following an August 2004 examination at the El Paso 
VAMC.  While the veteran reported feeling constantly anxious 
about being attacked while in Vietnam and that he sustained 
an injury to his left hand, the VA psychiatrist did not 
specifically conclude that these alleged stressors resulted 
in his PTSD.  Furthermore, the veteran testified at his June 
2005 hearing that while he did not remember the specific 
circumstances, his left hand was injured during a night alert 
in response to a suspected enemy attack.  As noted above, the 
JSRRC report stated that there was no documented evidence of 
enemy attacks at the locations where the veteran's unit was 
assigned.  

The Board finds that the record does not establish a link 
between the veteran's claimed stressors and his diagnosis of 
PTSD.  The August 2004 VAMC psychiatrist did not state that 
the veteran's reported stressors were the cause of his PTSD, 
nor did the veteran report that he was exposed to a traumatic 
event that involved actual or threatened death or serious 
injury.  Accordingly, service connection for this condition 
is not warranted and the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


